This appeal is from a decree dissolving a temporary injunction which restrained appellees from constructing a "filling station and storehouse" adjacent to appellant's store and on certain lands which appellant alleged she sold to appellees and their predecessor in title, with the covenant not to maintain thereon any storehouse or other place for the sale of any character of merchandise. We have concluded that the appeal must be dismissed because as now presented the record shows that pending this appeal the filling station and storehouse, the construction of which is sought to be enjoined, have been constructed; and the question presented has therefore become moot. This court cannot enjoin the construction of a filling station and storehouse which have already been constructed. See Ben C. Jones  Co. v. Philquist (Tex.Civ.App.)249 S.W. 516, and the cases there cited. The record now further shows that appellant has pending a suit for damages against appellees for the construction of said filing station and storehouse, and we therefore dismiss the appeal without prejudice to that cause.
Dismissed.